IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-16-00230-CV

CHARLOTTE SCOTT,
                                                             Appellant
v.

THE HOMEOWNER'S ASSOCIATION
OF SPRING CREEK, INC.,
                                                             Appellee



                          From the 443rd District Court
                              Ellis County, Texas
                             Trial Court No. 90918


                             ABATEMENT ORDER


      In her first issue, the appellant has complained of the trial court's failure to enter

findings of fact and conclusions of law pursuant to Texas Rule of Civil Procedure 296.

These findings are mandatory upon proper request, including a notice of past due

findings of fact and conclusions of law. TEX. R. CIV. P. 297. Appellee does not dispute

that the findings and conclusions have not been made. Therefore, we will abate this
appeal and remand this case to the trial court for the trial court to make the required

findings and conclusions. The trial court's written findings shall be forwarded to the

Clerk in a supplemental clerk's record within thirty days of the date of this order.



                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal Abated
Order delivered and filed July 26, 2017




Scott v. The Homeowner's Association of Spring Creek, Inc.                             Page 2